Citation Nr: 1144778	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for congestive heart failure, and, if so, whether the reopened claim should be granted.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.  

4.  Entitlement to specially adapted housing or a special home adaptation grant.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to an effective date earlier than June 7, 1994 for the grant of service connection for peripheral neuropathy, right lower extremity.  

7.  Entitlement to an effective date earlier than July 7, 1994 for the grant of service connection for peripheral neuropathy, left lower extremity.  

8.  Entitlement to an effective date earlier than August 20, 2003 for the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the August 2007 rating decision, the RO, in pertinent part, found that service connection for congestive heart failure, claimed as secondary to service-connected diabetes mellitus, remained denied because the evidence submitted was not new and material.  The RO also denied entitlement to a TDIU.  In the December 2009 rating decision, the RO, in pertinent part, continued 10 percent ratings for peripheral neuropathy of the right and left lower extremities, and denied entitlement to specially adapted housing and a special home adaptation grant.  

In September 2011, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

In June 2009 and March 2011 supplemental statements of the case (SSOCs) the RO addressed the claim for service connection for congestive heart failure on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.

The Board notes that, in an October 2006 rating decision, the RO decreased a 100 percent rating for prostate cancer to 40 percent, effective January 1, 2007.  In a December 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a grade 3 diabetic ulcer at the left Achilles, effective July 19, 2005.  In December 2006, the Veteran filed an NOD in which he stated that his diabetic ulcer hurt so much it woke him up at night.  He added that he experienced frequent urination and had to wear diapers because of his surgery for cancer.  In a February 2007 letter, the RO advised the Veteran that it was unsure which decision the Veteran was disagreeing with, and asked that he provide clarification.  The Veteran did not respond to this request.  

Notably, 38 C.F.R. § 19.26(b) provides that if an unclear communication or disagreement is received by the agency of original jurisdiction (AOJ), the agency will contact the claimant to obtain clarification.  Further, 38 C.F.R. § 19.26(c) provides that if a response is not received by the claimant within 60 days of the request for clarification or one-year after the date of mailing of notice of the adverse decision being appealed, the previous communication will not be considered an NOD as to any claim for which clarification was requested.  As the Veteran did not respond to the RO's February 2007 request for clarification regarding the December 2006 NOD, no timely notice of disagreement was filed as to the October 2006 or December 2006 rating decisions.  

As a final preliminary matter, while the December 2006 correspondence discussed above does not constitute a timely NOD with the October 2006 or December 2006 rating decisions, it does raise claims for increased ratings for the Veteran's prostate cancer and grade 3 diabetic ulcer at the left Achilles.  In an October 2010 letter to his congresswoman, the Veteran indicated that a list of his appeals included diabetes mellitus and a spine disability.  A November 2010 VA examination raises claims for a gastrointestinal disorder, a heart disorder other than congestive heart failure, hypertension, peripheral vascular disease, renal dysfunction, onychomycosis, and dermatophytosis, as secondary to service-connected diabetes mellitus.  A June 2011 e-mail from the RO to a congressional staff member reflects that the RO was working on the Veteran's claim for diabetes mellitus, grade 3 diabetic ulcer at the left Achilles, peripheral neuropathy of the right and left upper extremities, loss of erectile power, and posttraumatic stress disorder (PTSD).    During the September 2011 hearing, the Veteran asserted that he had ulcers on his feet due to his diabetes.  

During the September 2011 hearing, the Veteran's representative indicated that he was not seeking an increased rating for PTSD or any of the other disorders.  Nevertheless, the issues of entitlement to service connection for a spine disability, a gastrointestinal disorder, a heart disorder other than congestive heart failure, hypertension, peripheral vascular disease, renal dysfunction, onychomycosis, dermatophytosis, and foot ulcers, as well as claims for increased ratings for prostate cancer, grade 3 diabetic ulcer at the left Achilles, diabetes mellitus, peripheral neuropathy of each of the upper extremities, loss of erectile power, and PTSD have been raised by the record.  The record currently before the Board does not reflect that these matters have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The Board's decision reopening and granting the claim for service connection for congestive heart failure is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied service connection for congestive heart failure; although notified of the denial and his appellate rights in a May 2004 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the May 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for congestive heart failure and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's congestive heart failure was caused or aggravated by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The May 2004 denial of the claim for service connection for congestive heart failure is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As new and material evidence has been received, the claim of service connection for congestive heart failure is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for congestive heart failure, as secondary to service-connected diabetes mellitus, are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

Factual Background and Analysis

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including cardiovascular-renal disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  38 C.F.R. § 3.309(e) (2011).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

In September 2003, the Veteran filed a claim for service connection for a heart condition, secondary to diabetes mellitus.  In a May 2004 rating decision, the RO denied service connection for congestive heart failure, finding that the evidence did not show that congestive heart failure was related to service-connected diabetes mellitus, nor was there any evidence of this disability during military service or within one year following discharge from service.  

Although notified of the May 2004 rating decision by letter, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for service connection in January 2007.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

At the time of the May 2004 rating decision, the evidence of record consisted of service treatment records, VA and private treatment records, and April 2004 VA examination reports.  

Service treatment records include a June 1964 complaint of headache and chest pain, with a negative examination.  Clinical evaluation of the heart was normal on separation examination in April 1966.  

Post-service records of VA and private treatment, dated from August 1972 to April 2004 include an October 1991 discharge note, indicating that the Veteran had been hospitalized at St. Luke's Hospital with principal diagnoses of hypertensive cardiovascular disease with congestive heart failure.  A September 2000 record of VA treatment reflects that the Veteran had a questionable history of congestive heart failure, although a 1994 echocardiogram revealed normal left ventricle function.  

The Veteran was afforded a VA diabetes mellitus examination in April 2004.  He gave a history of congestive heart failure and hypertension.  The diagnoses were diabetes mellitus type 2, peripheral neuropathy, and hypertension.  The Veteran was afforded a VA heart examination on the same date.  He stated that he had been diagnosed with congestive heart failure in approximately 1989, at which time he was treated at the Wade Park VA Medical Center (VAMC).  He added that he had been diagnosed with hypertension in the mid-1970s.  He denied any current shortness of breath, chest pain, dizziness, palpitations, or headaches.  The diagnoses were hypertension and congestive heart failure, currently asymptomatic.  The examiner opined that it was more likely than not that the Veteran's hypertension was not related to diabetes, since it was diagnosed in the mid-1970s and the diabetes was not diagnosed until 1993.  He added that the Veteran had no other heart problems, and had no history of coronary artery disease.  

Based on the foregoing evidence, the RO denied service connection for congestive heart failure in the May 2004 rating decision.  At the time of that rating decision, there was no medical evidence indicating that the Veteran had congestive heart failure related to service or his service-connected diabetes mellitus.  

Evidence associated with the claims file since the May 2004 rating decision includes the report of a November 2010 VA diabetes mellitus examination.  The examiner estimated that the Veteran's diabetes mellitus began in 1990.  He further noted that the Veteran had a history of hypertension which he estimated began in 1989.  The examiner added that the Veteran also had cardiac problems secondary to diabetes, which he estimated to have begun also in 1989.  The examiner indicated that the Veteran had heart complications of diabetes, with a diagnosis of ischemic heart disease with cardiomegaly, atrial fibrillation, congestive heart failure, left ventricular hypertrophy and diastolic dysfunction, aortic, tricuspid, and mitral regurgitation, and bradycardia.  He added that the Veteran also had hypertension as a complication of diabetes.  The examiner indicated that each of these conditions was related to diabetes.  His rationale for this opinion was that the onset of each condition was deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset.  The examiner further opined that hypertension, ischemic heart disease, atrial fibrillation, and heart failure were aggravated by diabetes.  In providing a rationale for this opinion, he stated that, although the Veteran's hypertension and cardiac symptoms began at about the same time as his diabetes, the duration of his diabetes and his decreased kidney function were likely to have affected his hypertension.  The examiner added that, although the Veteran was not diagnosed with diabetes until February 1990, and his hypertension and cardiac symptoms began in 1989, given the renal involvement and presence of diabetic ulcers so soon after the diagnosis of diabetes he did, in fact, have diabetes in 1989, prior to his actual diagnosis in 1990.  

The VA examination report discussed above is new in that it was not previously considered in the May 2004 rating decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection, that is, a relationship between the Veteran's congestive heart failure and his service-connected diabetes mellitus.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  

Therefore, as new and material evidence has been received, the claim for service connection for congestive heart failure, to include as secondary to service-connected diabetes mellitus, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Turning to the merits of the claim for service connection, as discussed above, service treatment records are negative for findings of congestive heart failure.  

Records of VA and private treatment dated from January 2007 to March 2011 reflect diagnoses of and treatment for congestive heart failure.  The Veteran is currently service-connected for diabetes mellitus.  As noted above, the November 2010 VA examiner opined that the Veteran had cardiac problems secondary to diabetes.  He listed the Veteran's heart complications of diabetes, including congestive heart failure, and indicated that these complications were related to diabetes.  The examiner further opined that heart failure was aggravated by diabetes.  In providing a rationale for this opinion, he stated that, although the Veteran's hypertension and cardiac symptoms began at about the same time as his diabetes, the duration of his diabetes and his decreased kidney function were likely to have affected his hypertension.  The examiner added that, although the Veteran was not diagnosed with diabetes until February 1990, and his hypertension and cardiac symptoms began in 1989, given the renal involvement and presence of diabetic ulcers so soon after the diagnosis of diabetes he did, in fact, have diabetes in 1989, prior to his actual diagnosis in 1990.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists, and that the current disability was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  The Board acknowledges that the evidence of record is somewhat unclear as to whether the service-connected diabetes mellitus caused the Veteran's current congestive heart failure.  Nevertheless, despite any ambiguity on this point, the November 2010 VA examiner clearly opined that the Veteran's congestive heart failure was aggravated by his service-connected diabetes mellitus.  

While the November 2010 VA examiner noted that the Veteran was first diagnosed with diabetes in February 1990, the Board's review of the claims file reflects that the evidence of record is somewhat confusing as to the date of the initial diagnosis of diabetes mellitus.  In this regard, a December 1990 private treatment record reflects that the Veteran had a fasting glucose of 175.  The problem list on that date included new onset diabetes mellitus.  Subsequent records of VA and private treatment reflect that the Veteran reported various dates of onset of diabetes mellitus, ranging from 1990 to 1994.  A February 1994 private treatment record indicates that the Veteran had diabetes mellitus for two weeks.  The diagnoses on that date included new onset diabetes mellitus.  On VA examination in April 2004, the Veteran reported that he was diagnosed as diabetic in 1993.  On VA examination in March 2006, he gave a history of diabetes mellitus since 1992.  

Despite the foregoing, the pertinent matter is not the date of diagnosis of diabetes mellitus, but, rather, the date when the Veteran likely had diabetes mellitus, whether or not diagnosed.  The November 2010 VA examiner's rationale for his conclusion that the Veteran's congestive heart failure is related to diabetes mellitus, that the onset of the condition was deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset, is confusingly stated.  However, the examiner did opine that the Veteran's cardiac symptoms began at about the same time as his diabetes.  The Board resolves all reasonable doubt in the Veteran's favor as to the date of onset of his diabetes mellitus.  

Thus, the Board finds that competent medical evidence supports the claim for service connection for congestive heart failure as secondary to service-connected diabetes mellitus, as the November 2010 VA examination report establishes a link between the service-connected diabetes mellitus and the Veteran's current congestive heart failure.

Also, as noted above, during the pendency of this appeal, ischemic heart disease was added as a disability for which presumptive service connection is available following exposure to herbicides in Vietnam.  The Veteran served in Vietnam from August 1965 to April 1966.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  Despite the November 2010 VA examiner's diagnosis of ischemic heart disease, with congestive heart failure, other medical evidence indicates that the Veteran does not have ischemic heart disease.  In this regard, records of VA treatment reflect that an April 2004 electrocardiogram (EKG) was non-diagnostic for ischemia.  A February 2006 VA treatment record reflects that the Veteran did not carry a diagnosis of ischemic heart disease.  However, the assessment following private treatment in January 2007 included questionable congestive heart failure exacerbation, possibly secondary to cardiac ischemia.  Although an April 2009 VA nursing plan of care listed the Veteran's problem as myocardial ischemia, November 2008 and April 2009 VA stress tests were negative for changes of myocardial ischemia. 

The Veteran was afforded a VA heart examination in January 2011.  He gave a history of his first episode of congestive heart failure between 1988 and 1989 with a diagnosis of diabetes mellitus in 1990.  The examiner observed that the April 2009 stress test was negative for ischemia.  The diagnoses following examination were nonischemic cardiomyopathy, hypertension, atrial fibrillation, and congestive heart failure.  The examiner stated that he had been asked to opine as to whether the Veteran's diagnoses of atrial fibrillation, tachycardia, and chronic heart failure were considered ischemic heart disease.  He opined that the above diagnoses were not ischemic heart disease.  In providing a rationale for this opinion, he observed that the Veteran had been seen by cardiology earlier that month with a diagnosis of nonischemic cardiomyopathy.  The VA examiner concluded by stating that the Veteran did not have ischemic heart disease.  During the September 2011 hearing, the Veteran reported that his heart condition had been diagnosed as including ischemic heart disease.  

Despite the conflicting evidence of record, the question of whether or not the Veteran currently suffers from ischemic heart disease is moot, as secondary service connection for congestive heart failure is being granted herein.  Therefore, any need for additional development to reconcile the conflicting medical evidence of record regarding a diagnosis of ischemic heart disease is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Based on the foregoing, the Board finds that the Veteran's congestive heart failure was caused or aggravated by his service-connected diabetes mellitus.  Consequently, affording the Veteran the benefit of the doubt, service connection for congestive heart failure, as secondary to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence having been received; the issue of entitlement to service connection for congestive heart failure, to include as secondary to service-connected diabetes mellitus, is reopened.  

Entitlement to service connection for congestive heart failure, to include as secondary to service-connected diabetes mellitus, is granted.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

In this regard, the Veteran's peripheral neuropathy of the lower extremities was most recently evaluated during a November 2010 VA diabetes mellitus examination.  At that time, motor function of both lower extremities was normal.  Sensory function of both lower extremities was abnormal, in that there was decreased sensation to pinprick test, temperature test, position sense, vibratory sense, and two point discrimination in both feet.   In a January 2011 statement, the Veteran stated that his neuropathy had gotten worse.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95.  

Accordingly, and in light of the fact that these claims must be remanded for other development (discussed below), to ensure that the record reflects the current severity of these disabilities, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

In addition to the diagnoses of peripheral neuropathy in the lower extremities, the Board notes that the assessment following VA treatment in May 2009 was bilateral lower extremity weakness and claudication symptoms, neuropathy versus peripheral vascular disease, probably a combination of both.  A June 2009 VA treatment record reflects that the Veteran presented with lower extremity weakness in the setting of neuropathy associated with spinal stenosis.  The diagnosis following VA peripheral nerves examination in September 2009 was neuropathy of both lower extremities, already service-connected.  The examiner opined that the Veteran's service-connected peripheral neuropathy did not limit his ambulation or use of the lower extremities, but added that he had an additional diagnosis of lumbar disc herniation with multiple level disc degeneration, spinal stenosis, lumbar radiculopathies, and leg weakness.  

In evaluating the service-connected peripheral neuropathy, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected peripheral neuropathy in each lower extremity from those attributable to any other disability that is not service-connected, to include peripheral vascular disease and/or spinal stenosis.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As regards the claim for a TDIU, the Veteran has asserted that he is unemployable due to his service-connected disabilities.  Service connection has been established for residuals of prostate cancer (rated 40 percent disabling), PTSD (rated 30 percent disabling), diabetes mellitus (rated 20 percent disabling), peripheral neuropathy of each of the extremities (each rated 10 percent disabling), a grade 3 diabetic ulcer at the left Achilles (rated 10 percent disabling), and loss of erectile power (rated 0 percent disabling).  The Board's decision herein also grants service connection for congestive heart failure.  The Veteran's current combined disability rating is 80 percent, from October 22, 2008.  Based on the foregoing, the Board finds that the Veteran meets the schedular criteria for consideration of a TDIU.  See 38 C.F.R. § 4.16(a). The determinative issue, therefore, is whether he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

Of note, in addition to his service-connected disabilities, the Veteran also suffers from nonservice-connected disabilities.  A June 2009 record of VA treatment indicates that the Veteran had functional disability secondary to peripheral neuropathy/spinal stenosis.  A July 2009 VA hospital discharge summary notes that the Veteran was physically debilitated secondary to lower extremity muscle weakness secondary to neuropathy and lumbar spinal stenosis.  During VA treatment in October 2009, he indicated that he was forced to retire in 1990 due to limited mobility secondary to arthritis and congestive heart failure.  The examiner who conducted a September 2009 VA peripheral nerves examination noted that the Veteran had multiple nonservice-connected disabilities which had a significant effect on his normal daily activities, including his body habitus.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disability has on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  The Veteran has not been afforded such an examination, and the Board finds that one is necessary to obtain a medical opinion which clearly addresses the question of whether his service connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

As regards the claim for specially adapted housing or a special home adaptation grant, the Board notes, initially, that, during the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  These provisions apply to claims received on or after December 10, 2004. The amended provisions apply in the instant case as the Veteran's claim was received in July 2009.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a.  

Currently, the Veteran does not have a permanent and total service-connected disability.  Accordingly, the Board concludes the issue of entitlement to specially adapted housing or a special home adaptation grant is inextricably intertwined with the claims for increased ratings and the claim of entitlement to a TDIU remanded herein.  Thus, these claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Board further finds that additional notification action, pursuant to the VCAA, is warranted in regard to the claim for specially adapted housing or a special home adaptation grant, as the Veteran has not been provided a VCAA notice letter advising him of the information and evidence necessary to substantiate this claim.    Accordingly, the Veteran should be furnished VCAA notice regarding the claim for specially adapted housing or a special home adaptation grant.  

In addition to the foregoing, the record reflects that there are outstanding medical records which are potentially pertinent to the claims on appeal.  

During the September 2011 hearing, the Veteran testified that he most recently had an EMG test at the Wade Park VAMC the prior Wednesday.  The most recent VA treatment records currently associated with the claims file are dated in March 2011.  As any records of VA treatment since March 2011 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the claims file includes an October 2004 VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation; however, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Additionally, during the September 2011 hearing, the Veteran testified that his home had been evaluated by VA in conjunction with a Home Improvement Structural Alteration (HISA) grant, although he was still waiting for a determination.  On remand, the AMC/RO should associate with the claims file any records or folder pertaining to the Veteran's application for a HISA grant.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Also during the September 2011 hearing, the Veteran's representative indicated that there was a temporary file at the RO.  The temporary file, which is in VA's possession, has not been associated with the claims file currently before the Board.  On remand, the Veteran's temporary file at the RO should be associated with the permanent claims file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Further, a November 1992 private treatment record reflects that the Veteran had been turned down for Social Security Administration (SSA) disability benefits.  A September 1993 letter from SSA reflects that the Veteran was in receipt of SSA disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims remaining on appeal these records should be requested.

Finally, in a May 2004 rating decision, the RO granted service connection and assigned initial 10 percent ratings for peripheral neuropathy of the right and left lower extremities.  Each grant of service connection was effective January 16, 2003.  In June 2004, the Veteran filed a notice of disagreement (NOD) with the effective dates assigned for the grants of service connection for peripheral neuropathy in the right and left lower extremities.  An August 2004 Report of Contact reflects that the Veteran was seeking effective dates for peripheral neuropathy back to 1993.  During a September 2004 Informal Decision Review Officer (DRO) conference, the Veteran reiterated that service connection should be retroactive to 1993.  

In an August 2004 rating decision, the RO granted an earlier effective date of February 23, 2001 for the grants of service connection for peripheral neuropathy of the right and left lower extremities.  In an October 2004 rating decision, the RO subsequently granted an earlier effective date of June 7, 1994 for the grant of service connection for peripheral neuropathy of the right lower extremity and an earlier effective date of July 7, 1994 for peripheral neuropathy of the left lower extremity.  In the October 2004 letter notifying the Veteran of the rating decision, the RO advised him that it felt his appeal had been resolved, and no further action would be taken on his NOD unless it heard further from him.  Neither the Veteran nor his representative has subsequently addressed the matters of entitlement to earlier effective dates for the grants of service connection for peripheral neuropathy of the right and left lower extremities.  

Despite the October 2004 rating decision, and the RO's conclusion that the Veteran's appeal had been resolved, he specifically requested earlier effective dates in 1993 for peripheral neuropathy of each of the lower extremities.  By filing a timely NOD with the effective dates assigned in the May 2004 rating decision, the Veteran has initiated appellate review on those issues.  He has not been granted effective dates back to the time he indicated he was seeking, 1993.  Nevertheless, the RO has yet to issue an SOC with respect to the claims for earlier effective dates for the grants of service connection for peripheral neuropathy of the right and left lower extremities, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  

Similarly, in a March 2004 rating decision, the RO granted service connection and assigned an initial 100 percent rating for prostate cancer, effective August 20, 2003.  In a December 2004 statement, the Veteran indicated that he was filing for recovery of funds from June 1988, based on the fact that his medical records revealed that his prostate problems began at that time.  The December 2004 statement can be construed as a NOD with the effective date assigned for the grant of service connection for prostate cancer.  However, the RO has yet to issue an SOC with respect to this claim.  Accordingly, this matter must also be remanded for issuance of an SOC.  

In regard to each of the claims being remanded for issuance of an SOC, the Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC as regards the claims for an effective date earlier than June 7, 1994 for the grant of service connection for peripheral neuropathy, right lower extremity, an effective date earlier than July 7, 1994 for the grant of service connection for peripheral neuropathy, left lower extremity, and an effective date earlier than August 20, 2003 for the grant of service connection for prostate cancer, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for specially adapted housing or a special home adaptation grant.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the Cleveland VAMC (to include the Wade Park and Brecksville campuses), since March 2011.

4.  Associate with the claims file any VA vocational rehabilitation records or folder.  All attempts to procure these records should be documented in the claims file.

5.  Associate with the claims file any records or folder pertaining to the Veteran's application for a HISA grant.  All attempts to procure these records should be documented in the claims file.

6.  Associate the claims file any temporary claims file presently at the RO.  All attempts to procure the temporary claims file should be documented in the permanent claims file.

7.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected peripheral neuropathy of the right and left lower extremities.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms (and associated impairment of function) related to each disability, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

The physician should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, are responsible for either (1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss of use of both hands.  (The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

The physician should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

In evaluating the Veteran's service-connected disabilities, the physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected peripheral neuropathy of the right and left lower extremities, from those attributable to nonservice-connected disability, to include peripheral vascular disease and/or spinal stenosis.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected disabilities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that he Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


